Title: From Thomas Jefferson to the Commissioners of the Treasury, 7 May 1786
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris May. 7. 1786.

The inclosed letter to me from the Marquis de la Rouerie, dated March 19. 1786. will apprise you of the impatience of the officers here to receive their money. They are needy and noisy creditors. The other two papers from the same gentleman are, I beleive, for the office of Mr. Nourse, at whose desire I applied for them. I will trouble you to have them handed to his office. I think it my duty again to suggest to you the directing the prizemoney due to the crews of the Alliance and Bon homme Richard to be paid into the hands of Mr. Grand, as proposed in my letter of Jan. 26. If not wanting here you can apply it to it’s original purpose by drawing bills of exchange, which will be the most advantageous mode of remitting it. Or perhaps it may be more convenient to you to transfer it to the fund in Holland, where it might be better to center all our money transactions. Excuse the liberty I take in recalling this matter to your attention. I have the honour to be with sentiments of the highest respect & esteem, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

